PER CURIAM:
On October 31, 1978, a decree of dissolution of marriage (§§ 452.300 et seq., V.A. M.S.) yras entered by the Circuit Court of Laclede County. The action was instituted by the wife and the husband-respondent has appealed. The matter has been submitted to this court on appeal upon a statement of the case as permitted and provided by Rule 81.13, V.A.M.R.
A recasting of the statement of the case could provide undue embarrassment to the parties and would serve no precedential value. Nevertheless, with caution and a firm belief that the decree nisi is wrong in part as being against the weight of the evidence [Murphy v. Carron, 536 S.W.2d 30, 32[2] (Mo. banc 1976)], the decree herein should be and hereby is amended and modified in the following respects, otherwise to remain in full force and effect:
(1) The name and birth date of the minor child should be specifically stated in the decree as being Crystal Michelle Andrews, born January 23, 1978;
(2) The present financial circumstances of husband-respondent require that child support payments to be made by him should be in the amount of Fifty Dollars ($50.00) *593per month, and said decree should so provide;
(3) The circumstances of the parties and the lack of attentive affection by the husband-respondent for said minor child render visitation rights to him to be contrary to the best interests of the child at the present time, and said decree should so provide; and
(4) The decree should specifically set over as their separate property all property each of the parties had in their respective possession at the time of the rendition of the original decree.
The judgment and decree is reversed and in the respects specified, supra, and the cause is remanded with directions to amend and modify the decree in the particulars specified.
All concur.